DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3, 4, 8, 12, 14, 16, 18, 20, 23, 25, 27-30, 33-35, 41, 46, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Zhamu et al. (US PGPub 2017/0194105, hereinafter referred to as “Zhamu”) in view of Agrawal et al. (US PGPub 2019/0145161, hereinafter referred to as “Agrawal”).
Zhamu discloses the semiconductor device as substantially as claimed.  See figures 1-10 and corresponding text, where Zhamu shows, in claim 1, a method of fabricating a flexible supercapacitor ([0057-0072]), the method comprising: a. forming a first substrate  on a first release liner and a second substrate on a second release liner ([0057]); b. forming at least one current collector layer on each of the first and second substrates ([0059]); c. forming an anode side by forming an anode on the current collector layer of the first substrate [0059]); d. forming a cathode side by forming a cathode on the current collector layer of the second substrate ([0059]); e. depositing an electrolyte on one or both of the anode and cathode ([0057], [0067], [0097], [0151]); f. adhering and sealing the anode side and the cathode side together such that the anode and cathode face one another with the electrolyte in between, leaving electrode terminals exposed for connection ([0155]).
Zhamu fails to show, pertaining to claim 1, and g. removing the flexible supercapacitor from the release liners.
Agrawal teaches, removing the flexible supercapacitor from the release liners ([0122], [0126]). In addition, Agrawal provides the motivation of designing such EC devices to be able to be produced at attractive costs and also reduce the power requirements ([0007]).


Zhamu in view Agrawal shows, in claim 1, wherein the first and second substrates are formed by printing substrate material onto the first release liner and the second release liner respectively ([0057-0072]). 
Zhamu in view Agrawal shows, in claim 4, wherein the printed substrate material is a film forming polymer ([0150-0157]).
Zhamu in view Agrawal shows, in claim 8, wherein the printed substrate material is cured following printing ([0150-0157]).
Zhamu in view Agrawal shows, in claim 12, wherein the current collector layers are formed by printing current collector ink on the first substrate and second substrate ([0057-0072]).
Zhamu in view Agrawal shows, in claim 14, wherein the current collector layers are made from carbon-based materials ([0074-0081]).
Zhamu in view Agrawal shows, in claim 16, wherein the current collector layers are made from at least one of metal particles, mixtures of metallic and non-metallic particles, or particles of metal alloys ([0163]).
in claim 18, wherein a wetting agent is added to the substrate to aid adhesion and accurate deposition of the current collector ink ([0150-0157]).
Zhamu in view Agrawal shows, in claim 20, wherein the printed current collector ink is cured or dried to form the current collector layers ([0150-0157]).
Zhamu in view Agrawal shows, in claim 23, wherein the anode and cathode are formed by printing ([0150-0157]).
Zhamu in view Agrawal shows, in claim 25, wherein one or more inks for the printing of the anode or cathode comprise powdered materials or particles ([0150-0157]).
Zhamu in view Agrawal shows, in claim 27, wherein one or more inks for the printing of the anode or cathode include a polymer binder ([0150-0157]). 
Zhamu in view Agrawal shows, in claim 28, wherein one or more inks for the printing of the anode or cathode include a hydrophobic binder ([0150-0157]). 
Zhamu in view Agrawal shows, in claim 29, wherein a material of at least one of the anode and cathode is carbon-based ([0074-0081]). 
Zhamu in view Agrawal shows, in claim 30, wherein a material of at least one of the anode and cathode comprises an oxide/hydroxide base compound ([0074-0081]).
Zhamu in view Agrawal shows, in claim 33, wherein the electrolyte is deposited by printing ([0125]). 
Zhamu in view Agrawal shows, in claim 34, wherein the electrolyte is an electrolyte ([0150-0157]). 
in claim 35, wherein the electrolyte comprises a water soluble polymer in an aqueous solution ([0150-0157]).
Zhamu in view Agrawal shows, in claim 41, wherein the electrolyte comprises a non-aqueous solvent and a polymer ([0150-0157]).
Zhamu in view Agrawal shows, in claim 46, wherein prior to adhering the anode side and cathode side, a separator is placed between the anode and cathode ([0150-0157]). 
Zhamu in view Agrawal shows, in claim 47, wherein the separator is a thin, semipermeable membrane ([0160-0175]).

Response to Arguments
Applicant’s arguments, see the Remarks, filed 10/13/21, with respect to the rejection(s) of claim(s) 1, 3, 4, 8, 12, 14, 16, 18, 20, 23, 25, 27-30, 33-35, 41, 46, and 47 under 35 U.S.C. 102(a)(1) as being unpatentable over by Zhamu et al. (US PGPub 2017/0194105, hereinafter referred to as “Zhamu”)   have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhamu et al. (US PGPub 2017/0194105, hereinafter referred to as “Zhamu”) in view of Agrawal et al. (US PGPub 2019/0145161, hereinafter referred to as “Agrawal”).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        February 12, 2022